Citation Nr: 1537356	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  15-06 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether a November 1997 rating decision that denied an increased rating for left lung granuloma should be reversed or revised on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1958 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Fargo, North Dakota, which denied the Veteran's request to reverse or revise a November 1997 rating decision on the basis of CUE.

It should be noted that the issue of an earlier effective date for the grant of a 60 percent rating for left lung granuloma and the assignment of TDIU was the subject of a final September 2006 Board decision that was based on the same evidentiary record as the matter presently before the Board.  This decision was subsequently reviewed and affirmed by the Court of Appeals for Veterans Claims and the Court of Appeals for the Federal Circuit.  However, the Board's prior decision explicitly stated that it was not considering theories based on CUE and limited its analysis to an earlier effective date under the provisions of 38 C.F.R. § 3.400.  Therefore, the provisions barring CUE motions for issues that have been reviewed by a court of competent jurisdiction are inapplicable.  See 38 C.F.R. § 20.1400 (2014).


FINDINGS OF FACT

The final November 1997 rating decision, which denied an increased rating for the Veteran's service-connected left lung granuloma, did not involve an outcome-determinative error.


CONCLUSION OF LAW

The criteria for reversal or revision of the November 1997 rating decision on the basis of CUE have not been met.  38 U.S.C.A. § 5019A (West 2014); 38 C.F.R. § 3.105(a) (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1997, the Fargo RO denied the Veteran's claim for an increased rating for his service-connected left lung granuloma, which was rated as noncompensable at the time.  The November 1997 decision became final when the Veteran failed to file a timely notice of disagreement or submit new evidence within one year of notice of the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  Where evidence establishes such error, the prior rating decision will be reversed or amended.  Id.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

There is a three part test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).   

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "[E]ven where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.

Here, the Veteran asserts the November 1997 rating decision should be reversed or revised on the basis of CUE; because the RO failed to consider a May 1995 pulmonary function testing (PFT) report and an April 1997 treatment note.  In the latter it was opined that the Veteran was "100 percent permanently disabled." The Veteran contends that the PFT and treatment note warranted an increased rating to 60 percent for left lung granuloma and an assignment of a total disability rating based on individual unemployability (TDIU) under 38 C.F.R. § 4.16(a).  

In its February 2013 rating decision, the RO acknowledged the May 1995 PFT report was not considered in the November 1997 rating decision, because it was not of record at the time of the decision.   Because the May 1995 PFT report is a VA treatment record, it was constructively of record at the time of the November 1997 rating decision and must be considered in the analysis of the Veteran's assertion of CUE regarding the decision.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

However, the analysis of the Veteran's assertion of CUE does not end merely because an error has been established.  See Fugo, 6 Vet. App. at 43-44.  To warrant reversal or revision on the basis of CUE, it must be absolutely clear that a different result would have ensued in absence of the error.  Id.  In other words, the result would have been manifestly different but for the error.  

The May 1995 PFT report did contain results that would have equated to a 60 percent rating, under rating criteria that became effective in 1996; provided those findings pertained to the service connected disability.  See 38 C.F.R. § 4.97; Diagnostic Code 6603 (1997) (effective Sept. 5, 1996).  The test report shows; however that the "Pulmonary Function Diagnosis" was sever obstructive airways disease and a granuloma was not mentioned.  Similarly, the April 1997 VA treatment record notes the Veteran's complaints of chest pain; but the impressions were possible angina and severe COPD oxygen depletion.  He was also thought to have coronary artery disease (CAD).  The examiner did conclude that the Veteran was "totally 100% permanently disabled;" but mentioned only non-service-connected disabilities. 

The treatment records up to the time of the November 1997 rating decision showed regular treatment for pulmonary complaints, chest X-rays and PFTs, but the only pulmonary diagnosis was non-service connected chronic obstructive pulmonary disease (COPD); but omit any mention of the granuloma.

Thus, there was no evidence that clearly indicated an increased rating was warranted for the Veteran's service-connected left lung granuloma at the time of the November 1997 rating decision.  Evidence that the Veteran's left lung granuloma contributed to his respiratory difficulties was not obtained until an April 2003 VA examination.  Although this evidence justified an increased rating for the disability, it cannot be considered in the analysis of the November 1997 rating decision.  See Cook v. Principi, 318 F.3d 1334, 1345-48 (Fed. Cir. 2002).  Thus, it is not absolutely clear that a different result would have ensued if the May 1995 PFT would have been considered because reasonable minds could differ as to whether the report required an increased rating for the service-connected left lung granuloma.

The Veteran did state in making his September 1997 claim for increase that he believed his service connected pulmonary disability had increased and was totally disabling; but the treatment records and diagnostic studies, being totally negative, could reasonably have been viewed as weighing against the claims for increase and TDIU.  A treatment note reporting total disability due to the effects of nonservice-connected conditions would not undebatably have required the grant of TDIU.  See Cook, 318 F.3d at 1345-48.

The Veteran contends he should be given the benefit of the doubt in accordance with Mittleider v. West, 11 Vet. App. 181 (1998) regarding the May 1995 PFT report, as the report did not specifically indicate whether his respiratory difficulties were attributable to the nonservice-connected COPD or the service-connected left lung granuloma.  Provisions relating to the benefit of the doubt are inapplicable to assertions of CUE, as these types of arguments amount to how evidence should be weighed.  See Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (stating a claimant must assert more than an application of the benefit-of-the doubt rule to establish CUE (citing Russell, 3 Vet. App. at 313)); see also 38 C.F.R. § 20.1411.  

The statutory and regulatory provisions relating to CUE do not provide a mechanism to readjudicate debatable claims, even when failure to consider certain evidence might have led to a different result.  See Bustos, 179 F.3d at 1380 (rejecting the argument that the standard for CUE should encompass errors that "might possibly change the outcome" or errors that "seriously affects the fairness, integrity, or public reputation of the proceedings"); see also Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (holding VA's failure to consider a complete record does not constitute CUE).  Thus, reversal or revision of the November 1997 rating decision in not warranted.  


ORDER

The Veteran's request to reverse or amend the November 1997 rating decision on the basis of CUE is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


